Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants arguments and amendments filed on 8/11/2022 after final office action mailed on 7/5/2022 have been considered. Applicants arguments and amendments overcome the rejections of record. Upon further review and search and considering the amendments as advised by the examiner with the allowable subject matter as mentioned in the last final office action mailed on 7/05/2022, the application has been considered to be in condition for allowance. 

Status of the application
3.	Claims 1,5,6,10-13, 15-29 filed on 8/11/2022 are pending in this office action.
Claims 15-18, 24, 25, 28, and 29 have been amended as advised by the examiner in the last final office action mailed on 7/5/2022.
Claims 1, 5, 6, 10-13, 15-29 are allowed.

	Reasons for allowance
4.	Applicants’ arguments and amendments overcome the rejections of record. No prior art alone or in combination, in particular, secondary prior art by Riha et al. addressed selective reduction of formaldehyde by the amino acid including cysteine and/or glycine in presence of the co-presence of formaldehyde with other sugar carbonyls in the aqueous solution, even if the formaldehyde has one carbonyl group compared to two carbonyls present in the hydroxyacetaldehyde. Therefore, no prior art alone or in combination (including further search and STIC search result (STIC Search
result of 16/503962 as filed on 11/2/2020: The STIC search result is used common STIC search for the applications 16/503962, and 15491339) discloses the preferential choice and reduction of formaldehyde in presence of many carbonyls by using the amino acid e.g. cysteine or glycine to make complex product responsible for specific color of the claimed invention which is not disclosed by any prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Therefore, examiner has made the decision to make the application in condition for allowance.

Conclusion
5. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792

/DONALD R SPAMER/Primary Examiner, Art Unit 1799